United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2634
                       ___________________________

                                Alan Cole Onstad

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Ray Hobbs, Director, Arkansas Department of Correction; Larry Mays, Deputy
Director, Arkansas Department of Correction; Danny Burl, Warden, East Arkansas
 Regional Unit, ADC; Todd Ball, Deputy Warden, East Arkansas Regional Unit,
     ADC; Dexter Payne, Deputy Warden, East Arkansas Regional Unit, ADC;
  Raymond Naylor, Disciplinary Hearing Administrator, Arkansas Department of
   Correction; John Doe, Disciplinary Hearing Judges, Arkansas Department of
 Correction; Joanna Franklin, Arkansas Department of Correction (originally sued
  as Doe); Takelia McDaniel; Keith Waddle, Arkansas Department of Correction
(originally named as John Doe); Lathan Ester, Arkansas Department of Correction
 (originally named as John Doe); Essie Clay, Arkansas Department of Correction
      (originally named as John Doe); Lorrie Taylor, Arkansas Department of
 Correction (originally named as John Doe); Justine Minor, Arkansas Department
                    of Correction (originally named as John Doe)

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                  for the Eastern District of Arkansas - Helena
                                 ____________

                          Submitted: February 20, 2015
                              Filed: June 5, 2015
                                [Unpublished]
                                   ____________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Arkansas inmate Alan Onstad appeals the adverse grant of summary judgment
by the district court1 in his 42 U.S.C. § 1983 action alleging (1) he suffered due
process violations, because he was not permitted to call a witness at his disciplinary
hearings; (2) he was charged with disciplinary violations in retaliation for exercising
his constitutional rights; and (3) he suffered cruel and unusual punishment, because
he was confined under constant 24-hour lighting. Upon careful de novo review, see
Rochling v. Dep’t of Veterans Affairs, 725 F.3d 927, 937 (8th Cir. 2013), we affirm.

       First, we agree with the district court that Onstad did not allege that he had
suffered a deprivation of liberty sufficient to implicate his due process rights. See
Sandin v. Connor, 515 U.S. 472, 485-86 (1995) (to state due process claim, prisoner
must allege deprivation of liberty in way that imposes atypical and significant
hardship in relation to ordinary incidents of prison life). We also agree that Onstad’s
retaliatory-discipline claim fails, because the record indicates he was found guilty of
one of three charged rules violations arising out of a single incident. See Hartsfield
v. Nichols, 511 F.3d 826, 829 (8th Cir. 2008) (defendant may successfully defend
retaliatory-discipline claim by showing “some evidence” inmate actually committed
rule violation; report from correctional officer, even if disputed by inmate and
supported by no other evidence, suffices as “some evidence” if found by impartial

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-
decisionmaker); Cowans v. Warren, 150 F.3d 910, 912 (8th Cir. 1998) (per curiam)
(where inmate has violated actual prison rule, no retaliation claim can be stated).

        Finally, we conclude that defendant Danny Burl--the only defendant Onstad
directly implicated in his constant-illumination claim--is entitled to qualified
immunity as to that claim. See Fullington v. Pfizer, Inc., 720 F.3d 739, 747 (8th Cir.
2013) (court of appeals may affirm on any basis supported by record). In prior cases,
we found no constitutional violation when prison officials subjected prisoners to
constant lighting in circumstances where, as here, defendants proffered an
explanation for why it was necessary. See Ferguson v. Cape Girardeau Cnty., 88 F.3d
647, 650 (8th Cir. 1996); O’Donnell v. Thomas, 826 F.3d 788, 790 (8th Cir. 1987).
Thus, Onstad did not show that Burl violated a clearly established constitutional right
of which a reasonable person would have known. See Tolan v. Cotton, 134 S. Ct.
1861, 1866 (2014) (per curiam) (officials are shielded from liability for civil damages
if their actions did not violate clearly established rights of which reasonable person
would have known); cf. Chappell v. Mandeville, 706 F.3d 1052, 1057-60 (9th Cir.
2013) (it was not clearly established that subjecting prison inmate to 24-hour lighting
violated Eighth Amendment, and thus prison officials were entitled to qualified
immunity, where record showed officials used lighting for penological purpose).

      Accordingly, we affirm. See 8th Cir. 47B.
                     ______________________________




                                         -3-